ACCEPTED
                                                                                                    12-15-00121-CV
                                                                                       TWELFTH COURT OF APPEALS
                                                                                                     TYLER, TEXAS
                                                                                               6/29/2015 5:13:54 PM
                                                                                                      CATHY LUSK
                                                                                                             CLERK

                                        CAUSE NO. 13-3353-A

GARRY L. ROLLINS AND                                  §                 IN THE DISTRICT COURT
                                                                                   FILED IN
CARLA D. ROLLINS,                                     §                     12th COURT OF APPEALS
                                                      §                          TYLER, TEXAS
     Plaintiffs,                                      §                     6/29/2015 5:13:54 PM
                                                      §                          CATHY S. LUSK
v.                                                    §                 SMITH COUNTY,ClerkTEXAS
                                                      §
TEXAS COLLEGE, CHRISTIAN                              §
METHODIST EPISCOPAL CHURCH                            §
AND MPF INVESTMENTS, LLC                              §
D/B/A “A-1 RENT ALL”,                                 §
                                                      §
     Defendants.                                      §                 7TH DISTRICT COURT

                               MPF INVESTMENTS, LLC’S
                   CROSS-DESIGNATION OF ITEMS FOR CLERK’S RECORD

         In addition to the items Plaintiffs and Texas College have designated, Defendant MPF

Investments, LLC d/b/a A-1 Rent All requests that the clerk’s record on appeal from this cause

would include the following additional items:

         1)        First Amended Plaintiffs’ Original Petition (filed 1/21/14).

         2)        Original Answer (filed 5/27/14).

         3)        Defendant MPF Investments, LLC’s Motion for Leave to Designate Responsible

Third Party (filed 8/12/14).

         4)        Plaintiffs’ Objection to Defendant MPF Investments, LLC’s Motion for Leave to

Designate Responsible Third Party (filed 8/25/14).

         5)        Order Granting Defendant MPF Investments, LLC’s Motion for Leave to

Designate Responsible Third Party (signed 9/2/14).

         6)        MPF Investments, LLC’s Motion to Compel Plaintiffs to Respond to Written

Discovery and Brief in Support with all attachments (filed 10/1/14).



MPF INVESTMENTS, LLC’S CROSS-DESIGNATION                                                   Page 1
OF ITEMS FOR CLERK’S RECORD
       7)      Plaintiffs’ Motion to

       Strike MPF Investments, LLC’s Designation of Responsible Third Party (filed 10/8/14).

       8)      Order on MPF Investments, LLC’s Motion to Compel Plaintiffs to Respond to

Written Discovery (signed 10/27/14).

       9)      Order Denying Plaintiffs’ Motion to Strike MPF Investments, LLC’s Designation

of Responsible Third Party (signed 10/27/14).

       10)     Defendant MPF Investments, LLC’s Response to Plaintiffs’ Motion to Strike

Responsible Third Party (filed 10/23/14).

       11)     Amended Answer (filed 11/13/14).

       12)     Supplemental Answer (filed 11/17/14).

       13)     Order Granting Summary Judgment (signed 12/9/14).

       14)     Motion for Severance (filed 12/15/14).

       15)     Agreed Motion (filed 12/30/14).

       16)     Severance (filed 1/6/15).

       17)     Order (signed 1/6/15).

       18)     MPF Investments, LLC’s Motion to Enforce Court Order on Written Discovery

and for Sanctions with all attachments (filed 1/26/15).

       19)     Defendant MPF Investments, LLC D/B/A A-1 Rent All and Texas College’s

Motion to Strike Expert Designations of Gilbert Martinez, Joe G. Gonzales, and Thomas M.

Roney (filed 1/26/15).

       20)     Plaintiffs’ Response to Defendant MPF Investments, LLC D/B/A “A-1 Rent All”

and Texas College’s Motion to Strike Expert Designations of Gilbert Martinez, Joe G. Gonzales,

and Thomas M. Roney (filed 2/3/15).


MPF INVESTMENTS, LLC’S CROSS-DESIGNATION                                                Page 2
OF ITEMS FOR CLERK’S RECORD
       21)    Defendant MPF Investments, LLC D/B/A A-1 Rent All and Texas College’s

Reply to Plaintiffs’ Response to Motion to Strike Retained Experts Martinez, Gonzales, and

Roney (filed 2/6/15).

       22)    Plaintiffs’ Reply to Defendants’ Reply Regarding Defendant MPF Investments,

LLC D/B/A “A-1 Rent All” and Texas College’s Motion to Strike Expert Designations of Gilbert

Martinez, Joe G. Gonzales, and Thomas M. Roney (filed 2/9/15).

       23)    Defendant MPF Investments, LLC D/B/A “A-1 Rent All”’s Second Amended

Answer (filed 2/10/15).

       24)    Defendant MPF Investments, LLC’s Reply to Plaintiffs’ Response to Motion to

Enforce Court Order on Written Discovery and for Sanctions with attachments (filed 2/13/15).

       25)    MPF Investments, LLC’s Reply to Plaintiffs’ Response to Traditional and No-

Evidence Motion for Summary Judgment and Objections to Plaintiffs’ Summary Judgment

Evidence with attachments (filed 2/13/15).

       26)    Response (filed 2/10/15).

       27)    Order on Defendant MPF Investments, LLC D/B/A A-1 Rent All and Texas

College’s Motion to Strike Expert Designations of Gilbert Martinez, Joe G. Gonzales, and

Thomas M. Roney (signed 2/19/15).

       28)    Defendant MPF Investments, LLC’s Response in Opposition to Plaintiffs’

Emergency Motion to Reopen Summary Judgment Record and Request for Leave to Supplement

Evidence with attachments. (filed 3/12/15).

       29)    Defendant MPF Investments, LLC’s Response in Opposition to Plaintiffs’ Motion

to Reconsider the Court’s Ruling on Defendant’s Traditional and “No Evidence” Motion for

Summary Judgment (filed 3/19/15).


MPF INVESTMENTS, LLC’S CROSS-DESIGNATION                                                 Page 3
OF ITEMS FOR CLERK’S RECORD
      30)    A bill of costs.

                                    Respectfully submitted,

                                    MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.


                                    By: /s/ Levon G. Hovnatanian
                                       Levon G. Hovnatanian
                                       Texas Bar No. 10059825
                                       hovnatanian@mdjwlaw.com
                                    808 Travis, 20th Floor
                                    Houston, Texas 77002
                                    (713) 632-1700 – Telephone
                                    (713) 222-0101 – Facsimile

                                    By: /s/ Todd M. Lonergan
                                       Todd M. Lonergan
                                       Texas Bar No. 12513700
                                       lonergan@mdjwlaw.com
                                    808 Travis, 20th Floor
                                    Houston, Texas 77002
                                    (713) 632-1700 – Telephone
                                    (713) 222-0101 – Facsimile

                                    By: /s/ Ryan K. Geddie
                                       Ryan K. Geddie
                                       Texas Bar No. 24055541
                                       geddie@mdjwlaw.com
                                    Tollway Plaza One
                                    16000 N. Dallas Parkway, Suite 800
                                    Dallas, Texas 75248
                                    (214) 420-5500 – Telephone
                                    (214) 420-5501 – Facsimile

                                    ATTORNEYS FOR APPELLEE
                                    MPF INVESTMENTS, LLC D/B/A "A-1 RENT ALL"




MPF INVESTMENTS, LLC’S CROSS-DESIGNATION                                          Page 4
OF ITEMS FOR CLERK’S RECORD
                                  CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing MPF
Investments, LLC’s Cross-Designation of Items for Clerk’s Record has been forwarded to the
individuals listed below, by the methods indicated, on this 29th day of June, 2015.

Ernesto D. Sigmon
WALKER SIGMON
416 West Saulnier Street
Houston, Texas 77019
(via e-filing and e-mail at esigmon@esigmon.com)
(Attorney for appellants Garry L. Rollins and Carla D. Rollins)

Trey Yarbrough
YARBROUGH WILCOX GUNTER, PLLC
100 East Ferguson, Suite 1015
Tyler, Texas 75702
(via e-filing and e-mail at Trey@yw-lawfirm.com)
(Attorney for appellee Texas College)

Ms. Lois Rogers, District Clerk
SMITH COUNTY
100 N. Broadway Avenue
Tyler, TX 75202
(via e-filing and U.S. Mail)

Ms. Cathy Lusk, Clerk
TWELFTH COURT OF APPEALS
1517 West Front Street
Suite 354
Tyler, Texas 75702
(via e-filing)

                                            /s/ Levon G. Hovnatanian
                                            Levon G. Hovnatanian




MPF INVESTMENTS, LLC’S CROSS-DESIGNATION                                            Page 5
OF ITEMS FOR CLERK’S RECORD